Citation Nr: 0803518	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-26 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 






INTRODUCTION

The veteran had active service from December 1972 to July 
1974. 

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In that decision, the RO determined 
that the veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claim.  


FINDINGS OF FACT

1.  By rating decision dated December 1997, the RO denied the 
veteran's claim for service connection for low back 
disability.  The veteran was notified of that decision; 
however, he did not submit a timely notice of disagreement or 
perfect an appeal. 

2.  The evidence submitted subsequent to the December 1997 
decision is cumulative and redundant of the evidence already 
of record, and furthermore, does not raise a reasonable 
possibility of reopening the claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision which denied 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 3.104, 
20.1103 (1997).


2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a back disorder is 
not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his currently diagnosed back 
condition was incurred in service. 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in January 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that the claim will not be reopened and 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the appellant's 
service medical records and VA outpatient treatment records.  
The appellant submitted private treatment records, and by 
correspondence dated July 2005 declined the opportunity to 
set forth his contentions during a hearing before a Veterans 
Law Judge.  Generally the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  When a claim is one to reopen a finally decided 
claim, however, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and 
material evidence has been received. See 38 C.F.R. § 
3.159(c)(4)(iii) (2007).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen

The veteran's claim for service connection for low back pain 
was previously denied in an unappealed December 1997 rating 
decision.  Consequently, that determination became final. See 
38 C.F.R. § 7105.

In order to reopen this claim, new and material evidence must 
be presented.  Regulations provide that "new" evidence is 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in the case of claims for service connection.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative. Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim. Id.

The evidence of record at the time of the last final rating 
action in December 1997 included service medical records, VA 
and private treatment records, and statements from the 
veteran in support of his claim.  A review of the service 
medical records reveals no complaints of or treatment for low 
back pain during active service.  No spine or musculoskeletal 
abnormalities were noted on examination at enlistment into 
service in September 1972 or separation from service in July 
1974.  

The post-service medical evidence of record at the time of 
the December 1997 rating decision revealed the onset of back 
complaints in 1994, and ongoing treatment for degenerative 
disc disease of the lumbar spine with disc bulge at L4-L5 and 
L5-S1.  

Evidence added to the record since the time of the last final 
denial in December 1997 includes VA and private outpatient 
treatment records documenting ongoing treatment for low back 
pain. 

The evidence added to the claims folder subsequent to the 
last final rating decision establishes a current diagnosis of 
a back disorder.  However, this fact was established at the 
time of the December 1997 denial.  Therefore, such evidence 
is cumulative and redundant of evidence previously submitted 
to agency decision-makers.  Consequently, this evidence is 
not "new" as contemplated under 38 C.F.R. § 3.156(a).

Moreover, the recently submitted evidence is also not 
material, because it fails to relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, the 
veteran's claim was denied in December 1997 because the 
evidence did not reveal complaints of or treatment for low 
back pain in service, or evidence of treatment for arthritis 
of the lumbar spine within one year of separation from 
service.  Such evidence is still lacking in the record.  

In conclusion, the evidence added to the record since the 
time of the last final denial in December 1997 is not new and 
material. As such, the veteran's request to reopen the 
previously denied claim for service connection for a back 
disorder must fail. As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been presented, the 
veteran's request to reopen a claim of entitlement to service 
connection for low back disability is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


